Title: To Benjamin Franklin from Barbeu-Dubourg, [August? 1778]
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Mon cher Maitre
[August?, 1778]
Je prens la liberté de vous recommander encore diverses affaires dont j’ai eu l’honneur de vous parler.
  1° Celle de M. Coder qui est tres interessante et qui requert celerité.
  2° Celle des toiles a voiles et autres marchandises que l’on offre de fournir aux prix courants soit au Congrés, soit aux armateurs particuliers, et de recevoir en payement des papiers du Congrés.
  3° De la place sans emolumens de Consul des Etats unis en Normandie pour M. Gregoire, homme tres honnete et tres recommandable.
  4° N’y auroit-il pas moyen de faire echanger mon petit Neveu fait prisonier par les Anglois sur le navire le d’Argentré, dans son passage pour l’Amerique avec un brevet d’officier dans les troupes de la Georgie? N’est il pas consequemment reputé Americain, et dans le cas de l’echange, en vertu du cartel, pour un officier de même grade, c’est à dire sous lieutenant des troupes Angloises? Vous m’obligeriez et toute la famille tres sensiblement. Je suis de tout mon coeur avec un attachement inviolable Monsieur et cher Ami Votre tres humble et tres obeissant serviteur
Dubourg
Cyjoint une notte pour Monsieur Adams et une lettre pour M. de la Balme et des vers de M. Quillan.
